UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
RICHARD FARMER,
                                                                 :
                                      Plaintiff,                 :   17-CV-9300 (GBD) (OTW)
                                                                 :
                     -against-                                   :           ORDER
                                                                 :
FZOAD.COM ENTERPRISES INC., et al.,                              :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of Defendants’ request for a conference to discuss Plaintiff’s sur-

reply. (ECF 109). That request is DENIED; no conference is necessary at this time. The parties

are reminded, however, that briefing is closed as to the motions to dismiss, and any future sur-

reply filed without first obtaining leave of the Court will be struck from the docket.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: November 12, 2019                                                        Ona T. Wang
       New York, New York                                              United States Magistrate Judge
